United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– December 31, 2011 Fund or Index One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii (1.86)% 2.32% 5.41% 9.20% Russell 2000® Indexiv (4.18)% 0.15% 5.62% 5.18% Westport Fund – Class Riii 3.24% 5.37% 7.51% 10.05% Russell Midcap® Indexiv (1.55)% 1.41% 6.99% 7.10% As set forth in the Funds’ prospectus dated May 1, 2011, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.36% and 1.27%, respectively at December 31, 2010. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2010, the Class R shares of the Westport Select Cap Fund and the Westport Fund paid shareholder servicing fees equal to 0.14% and 0.13%, respectively. Please see the Funds’ Financial Highlights on pages (21) and (23) for the actual Total Fund Operating Expenses paid in fiscal 2011. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 22. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 24. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market)). The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 10% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Lipper is an independent ranking organization for the mutual fund industry. 2 Letter to Shareholders January 11, 2012 Dear Fellow Shareholders: Last year was a challenging one for the U.S. economy and financial markets where many outcomes did not match initial expectations for 2011. For example, the U. S. economy was weaker and the dollar was stronger than expected. During 2011, the sovereign debt and banking crisis spread far beyond Greece into the Eurozone. U.S. equity markets were comparatively stronger than other major global equity markets, whether measured in local currencies or in dollars. The S&P 500® Indexi (“Index”), which contains the preponderance of U.S. equity market capitalization, saw flat price performance for the year with a total return of 2.1% including dividends that obscured substantial volatility. In the first four months of 2011 the Index saw a meaningful gain, which was followed by an even larger loss in the following five months. The final quarter saw excellent results overall, with a double-digit gain in October and roughly flat prices for the remaining two months. Daily price movements were uncharacteristically large with the Index closing up or down at least 2% on 35 trading days during the year. In contrast 2005 had no moves either up or down exceeding 2% and there were just two such moves in 2006. After a fairly strong 2010, the domestic economy in the first quarter of 2011 saw a sharp slowdown in real GDP growth to 0.4%. It then proceeded to improve sequentially for the next two quarters. Private sector economists estimate 2011 will close with real GDP growth around 3% in the final quarter and near 2% for 2012, about 0.5% above the expectation for 2011. The estimate seems reasonable as the level of support from monetary policy will likely remain flat, with perhaps another round of quantitative easing if recent employment gains don’t continue - payroll employment has increased by at least 100,000 jobs each month for the last six months of 2011. If the two-month extension of unemployment benefits and the two percentage point reduction in the payroll tax rate are extended through the final ten months of 2012, fiscal policy for 2012 is also likely to remain supportive and similar to 2011 except for a step-down in the accelerated depreciation allowance for new equipment. Any significant adjustment to the U.S. Federal budget deficit by the politicians before the November elections seems unlikely. As last year progressed, the greatest concern for U.S. financial markets became Europe. A number of Eurozone governments borrowed excessively during the years leading up to the debt crisis to support consumption which doesn’t generate needed revenue for debt service and principal repayment. The problem is magnified since a substantial amount of sovereign debt with embedded credit risk is held by European banks raising fears about the integrity of the European financial system. In the short term, many investors sought a safe haven in dollar denominated investments and financial instruments which significantly lowered yields on U.S Treasury securities and caused the dollar to strengthen against the Euro. Despite the volatility found in the U.S. equity markets and the financial problems in other geographies during 2011, both the Westport Select Cap Fund and the Westport Fund outdistanced their benchmarks, the Russell 2000® Index and the Russell Midcap® Index, respectively. The Westport Select Cap Fund Class R shares outperformed the Russell 2000® Index by 2.32 percentage points as they were down 1.86% versus a loss of 4.18% for the Index. Since inception 14 years ago, the Westport Select Cap Fund has outperformed the Russell 2000® Index by 4.02 percentage points a year with an average annual return of 9.20% versus 5.18%. It is important to remember that past results do not guarantee future performance. i S&P Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. 3 Precision Castparts Corp. was both the largest holding in the Westport Select Cap Fund during the period and the largest contributor to portfolio performance, adding 1.9 percentage points. This positive performance was the result of an upturn in many of the company’s key markets in the second half of 2011 and an expectation of an increased build rate for Boeing’s 787 airliner. The final decision on the long-awaited and financially critical “gainful employment” regulations governing for-profit education companies was announced in early June. Less negative than feared, the release caused a sharp rise in the share prices of the two for-profit education company portfolio holdings - DeVry, Inc. and ITT Educational Services, Inc. Recognizing that the industry still faced a lengthy period to adjust to other regulatory changes, holdings in both companies were significantly reduced. By year-end, the two companies’ shares had declined more than 30% from the June sale prices. For the year, the negative impact to portfolio performance from DeVry, Inc. and ITT Educational Services, Inc. was limited to 0.6 percentage points due in large part to the timely sales. The long term opportunity for profitable investment in quality, for-profit education companies remains, but continued stock price volatility is likely while these companies adjust their operations to the new regulatory and business environment. Overall, performance of other stocks in the portfolio was mixed as might be expected in such a volatile market. On the plus side, key contributors were Big Lots, Inc., the off-price retailer, whose shares gained nearly 24%, adding 1.2 percentage points to performance and Kinetic Concepts, Inc., the wound care specialist which gained 64% as the object of a successful take-over by private equity firms, adding 1.1 percentage points to performance. Insurance brokers, Arthur Gallagher & Company, Willis Group Holdings plc and Brown & Brown, Inc., together contributed nearly 1.0 percentage point. Also, FEI Company, a leading manufacturer of electron microscopes, rose 54% for the year, adding a positive 0.8 percentage points. Most decliners had relatively manageable impacts on portfolio results. However, there were two exceptions - Forest Oil Corp. and Checkpoint Systems, Inc. Forest Oil Corp., an independent oil and gas producer, is in the process of altering its focus, from a heavy dependence on natural gas to greater crude oil production. Despite some stumbles along the way, the company has attractive exploratory acreage which should allow it to successfully accomplish this transition. Nevertheless the shares (adjusted for the spin-off of Lone Pine Resources, Inc.) declined by approximately 50%, reducing the Westport Select Cap Fund performance by approximately 2.5 percentage points. Checkpoint Systems, Inc., the second largest provider of theft management services for the retail industry, is going through a complex structural reorganization which is aimed at reducing operating costs and raising profitability. Results in 2012 should indicate the feasibility of management’s strategy. In 2011 the share price declined 47%, costing the Westport Select Cap Fund 1.5 percentage points in performance. For the full year the Westport Fund Class R shares returned 4.79 percentage points more than the Russell Midcap® Index and 6.05 percentage points more than the Lipper Multicap Core Index. The Lipper Index is composed of mutual funds with holdings in large, medium and small capitalization categories, providing another relevant comparison to the Westport Fund. Over the long term the Westport Fund’s Class R shares have had an average annual return of 10.05% for the fourteen years since the Fund’s inception. This compares favorably to the 7.10% average annual return for the Russell Midcap® Index and the 4.02% average annual return for the Lipper Multicap Core Index. Six Westport Fund holdings contributed amounts ranging from 0.9 percentage points to 0.6 percentage points to portfolio performance during the period. W.W. Grainger, Inc., an industrial distributor, recorded a return in excess of 40% for the year; Kinetic Concepts, Inc., the wound care company, gained 64%; Precision Castparts Corp., the manufacturer of complex metal components, gained 18% for 2011; Ross Stores, Inc., an off-price retailer, gained 50% 4 during the period the Westport Fund held the stock; and MasterCard, Inc. (Class A shares), the payment company, also gained more than 50% from its purchase to year end 2011. Large negative contributions during the year were confined to two companies. First, Forest Oil Corp. decreased portfolio returns by approximately 1.1% percentage points with a share price decline of approximately 50% in 2011. Second, Lender Processing Services, Inc., which provides mortgage processing and default management services to lenders, also declined approximately 50% for the year and reduced portfolio performance by 1.1 percentage points with housing sales, refinancings and default processing all at low activity levels. OUTLOOK The overarching issue confronting the global financial system is the excessive level of debt in many western countries. The U.S. financial system became overleveraged primarily as a result of the issuance of both private and public debt to support a broad expansion of domestic housing ownership and related consumption during the years leading up to the financial crisis. Starting in 2008, the U.S. government aggressively leveraged its balance sheet to support many of the nation’s financial institutions and provide fiscal stimulus to cushion the economy as the housing bubble deflated. For the last three years these actions have added more than $1 trillion per year to gross Federal debt, which now stands above $15 trillion, exceeding the nation’s annual nominal GDP. When the ratio of debt to nominal GDP exceeds 90%, a debtor nation is likely to see slower economic growth and its ability to service its debt becomes more problematicii especially if interest rates rise because solvency has become a concern. Much of the fiscal stimulus supplied by the Federal government since 2009 was supportive of the U.S. economy only in the very short term. A country with a high level of government debt should fund from fiscal deficits only those activities that increase the nation’s human and capital efficiency. If this principal is ignored for too long, the build up of government debt will eventually raise interest rates to a level that makes repayment exceedingly difficult or impossible. In addition to a highly aggressive fiscal policy, domestic monetary policy has also been very accommodative since the housing bubble broke - short term interest rates are effectively zero, two rounds of quantitative easing have been completed and replacement of short term Treasury securities with long term Treasury securities to lower long term interest rates is ongoing. In the process the Fed’s balance sheet has expanded 250% since 2008 to $2.9 trillion, creating a very large quantity of excess reserves. These reserves have not entered the banking system and the Fed must shrink its balance sheet at some point to contain the substantial inflationary potential these reserves represent. The expansionary fiscal and monetary actions were undertaken by the Federal government to support the economy and to combat deflationary pressure in the wake of the broken housing bubble. However, these actions introduce a significant risk of inflation in the future until the size of the Federal debt and the Fed’s balance sheet are addressed. The Eurozone is also dealing with the ramifications of excessive leverage. The interconnectedness of Eurozone banks and governments through the banks’ holdings of sovereign debt leads to financial system fragility that impacts the global banking system where U.S. banks and European banks connect through swap lines, securities and derivatives that involve the Fed, European Central Bank (“ECB”) and derivative counterparties. A credit crunch at European banks could cause deep recession in Europe if the European banks are forced to retrench to replace equity capital eroded by substantial losses on sovereign or private assets. The strategy for rescuing the Eurozone appears to be the addition of amendments to enforce deficit restrictions in the original Maastricht treaty while the ECB aggressively fulfills its function as lender of last resort to Eurozone banks. The ECB recently ii Reinhart, Carmen M. and Rogoff, Kenneth S., “This Time is Different, Eight Centuries of Financial Folly”. 5 offered unlimited three year loans against collateral; this should buy time for the formulation and passage of the needed treaty amendments. The Eurozone banks drawing these loans can enjoy a very profitable interest rate spread if they purchase just short term sovereign debt. Short and long term interest rates on sovereign debt of Spain and Italy have declined significantly since the introduction of this program in December 2011. If these actions preempt a Eurozone banking crisis, Eurozone members will have some time to address their fiscal problems and longer term competitiveness. The U.S. is beginning to enjoy economic benefits from greater domestic production of oil and gas from shale and tight rock formations. These benefits include higher employment both in the industry and at suppliers, and reduced oil imports which improves the trade deficit and economic growth, easing the effect of the nation’s debt burden. Last year substantial fiscal stimulus and very easy monetary policy supported the U.S. economy but real growth in the first three quarters of 2011 was weak - ranging between 0.4% and 1.8%. Momentum picked up in the fourth quarter, as indicated by continued growth in manufacturing, an improvement in unemployment and a bottoming in sales of residential housing. Forecasts for real GDP growth for the fourth quarter of last year have risen to 3%, the highest level since second quarter of 2010, with growth continuing in 2012. Better economic statistics support an improved outlook for equity prices. Using the S&P 500® Index as a reference, equity valuation at the start of 2012 was reasonably attractive based upon anticipated operating earnings for 2011 of $97 for an estimated earnings yieldiii of 7.7%. The S&P 500® Index was flat for 2011 and operating earnings increased so valuation improved as 2011 progressed. Even minimal growth in 2012 would likely raise operating earnings to a $100 per share increasing undervaluation further relative to historical averages. This compares favorably to the expected returns on short term Treasury bills where the yield is virtually zero and approximately 2% on ten year Treasury bonds. Given the uncertainties facing the worldwide economy plus the complication of a U.S. Presidential election, continued volatility in equity markets seems likely this year. In this scenario of volatility with modest earnings improvement, stock selection is likely the key to success in 2012. Our focus on companies with competitive uniqueness should provide the Westport Funds with a measure of insulation and opportunity. We would like to thank our shareholders for their continued confidence. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the portfolio managers are intended as such and not as statements of fact requiring affirmations. iii A measure of return equal to earnings divided by price, which facilitates yield comparisons among assets. 6 WESTPORT SELECT CAP FUND PORTFOLIO SUMMARY December 31, 2011 Portfolio Comments The Westport Select Cap Fund Class R shares had a negative return of 1.86% for 2011. While disappointing, this compares favorably with the negative 4.18% return from the Russell 2000® Index for positive outperformance of 2.32 percentage points. In the first half of 2011 the Westport Select Cap Fund recorded a return of 12.64% versus 6.21% for the Russell 2000® Index, or 6.43 percentage points of outperformance. More than 80% of this 4.11 percentage point decrease in outperformance is the result of price weakness from the portfolio’s two for-profit education companies, DeVry, Inc. and ITT Educational Services, Inc. in the second half of last year. In June 2011 the Department of Education issued new regulations defining gainful employment that were less onerous than had been expected. This boosted the share prices of the two companies facilitating an approximate 35% reduction in the Fund’s holdings at favorable prices. However, other new regulations on marketing and operations reduced new enrollments hurting revenues and operating profits. At year end 2011 there were 29 positions in the Westport Select Cap Fund portfolio – 14 gained during the year and 15 declined. Industrial Specialty Products, which is a combination of Producer Durables and Materials and Processing, accounted for all of the Fund’s 2.3 percentage points of outperformance relative to the Russell 2000® Index for 2011. Contributions were led by Precision Castparts Corp. (complex metal components) and the FEI Company (electron microscopes), which provided 1.9 percentage points and 0.8 percentage points, respectively. Other company holdings that contributed more than 1.0 percentage points were Big Lots, Inc. (closeout retailer) and Kinetic Concepts, Inc. (wound care). Kinetic Concepts, Inc. was acquired by a consortium of private equity firms led by Apax Partners LLP. The biggest disappointment for 2011 was Forest Oil Corp. (oil and gas exploration and production) which subtracted 2.5 percentage points for the year. i References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. 7 Representation of Portfolio Holdings December 31, 2011 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products Consumer Products & Services Insurance Business Products & Services Industrial Services Health Care Products & Services Oil & Gas Producers Publishing Security Products & Services Communications Equiptment & Services Cash & Cash Equivalents Total 8 Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – December 31, 2011 Fund or Index One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R (1.86)% 2.32% 5.41% 9.20% Russell 2000® Index (4.18)% 0.15% 5.62% 5.18% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 22. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. 9 WESTPORT FUND PORTFOLIO SUMMARY December 31, 2011 Portfolio Comments The Westport Fund Class R shares returned 3.24% for 2011. This was 4.79 percentage points better than the Russell Midcap® Index which had a negative return of 1.55% for the year. Despite the uncertain economic environment and volatility evident in the equity markets a number of the Fund’s portfolio holdings experienced significant gains for the year with only two meaningful disappointments. The Westport Fund’s Class R shares also exceeded the return from the Lipper Multicap Core Index which lost 2.81% for the year. For 2011, 27 of 48 portfolio holdings contributed positively to performance and there were six holdings that each contributed at least 0.6 percentage points. The largest contributor was W.W. Grainger, Inc. at 0.9 percentage points on appreciation greater than 35%. Kinetic Concepts, Inc. (wound care) was the second largest at 0.8 percentage points on a gain of 64% from its acquisition by a private equity group led by Apax Partners LLP. The other important acquisition in the Westport Fund during 2011 was Beckman Coulter, Inc. (laboratory instruments) by Danaher Corp. The remaining four noteworthy contributors to 2011 performance were Precision Castparts Corp. (complex metal components), Ross Stores, Inc. (off-price retailer), MasterCard, Inc., Class A shares (payment solutions) and FEI Company (electron microscopes). The two largest detractors from performance at more than one percentage point each were Forest Oil Corp. (oil and gas exploration and production) and Lender Processing Services, Inc. (mortgage processing). The Russell Midcap® Index is composed of ten industry sectors. In 2011 the Westport Fund outperformed the Index in five sectors and underperformed in the other five. For Producer Durables the Westport Fund had a positive 2.9 percentage point differential. Contributions to positive performance in this sector were led by a gain slightly greater than 54% for FEI Company, followed by returns greater than 15% for Pall Corp. (filtration products) and MSC Industrial Direct Company (Class A shares) and 35% for W.W. Grainger, Inc. The industry sector with the second largest positive differential of 1 percentage point was Materials & Processing. Total returns from Praxair, Inc. (industrial gases), Chicago Bridge & Iron Company N.V. (engineering & construction), and Precision Castparts Corp. led contributions in this segment. All three recorded returns greater than 14% for the year. The industry sector where the Fund trailed the most was Utilities, by 0.9 percentage points. The Fund has only one portfolio holding in this sector, Entergy Corp., the Gulf Coast electric utility with a nuclear merchant generation subsidiary which provided a positive return but less than the sector performance. i References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. 10 Representation of Portfolio Holdings December 31, 2011 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products Business Products & Services Chemicals Oil & Gas Producers Consumer Products & Services Health Care Products & Services Medical Products & Services Banks & Thrifts/Financial Services Insurance Industrial Services Other Holdings Cash & Cash Equivalents Total 11 Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – December 31, 2011 Fund or Index One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R 3.24% 5.37% 7.51% 10.05% Russell Midcap® Index (1.55)% 1.41% 6.99% 7.10% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 24. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. 12 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS December 31, 2011 COMMON STOCKS — 99.1% Shares Market Value Business Products & Services — 12.2% Arbitron, Inc. $ CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Communications Equipment & Services — 1.1% General Communication, Inc. - Class A(a) Consumer Products & Services — 17.7% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Saks, Inc.(a) Health Care Products & Services — 9.5% Universal Health Services, Inc. - Class B Industrial Services — 11.3% DeVry, Inc. ITT Educational Services, Inc.(a) United Rentals, Inc.(a) Industrial Specialty Products — 21.0% FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) Insurance — 13.0% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc 13 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2011 COMMON STOCKS — 99.1% (Continued) Shares Market Value Oil & Gas Producers — 8.6% Forest Oil Corp.(a) $ Lone Pine Resources, Inc.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 3.0% John Wiley & Sons, Inc. - Class A Security Products & Services — 1.7% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $308,333,458) $ MONEY MARKETS — 2.9% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $17,312,005) $ TOTAL INVESTMENT SECURITIES — 102.0% (Cost $325,645,463) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (2.0)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS December 31, 2011 COMMON STOCKS — 94.8% Shares Market Value Banks & Thrifts/Financial Services — 3.7% Cullen/Frost Bankers, Inc. $ MasterCard, Inc. - Class A State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 1.4% Interpublic Group of Companies, Inc. Business Products & Services — 14.8% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Chemicals — 11.2% Air Products and Chemicals, Inc. Albemarle Corp. FMC Corp. Praxair, Inc. Consumer Products & Services — 9.9% American Eagle Outfitters, Inc. Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Ross Stores, Inc. Engineering & Consulting — 1.6% Chicago Bridge & Iron Company N.V. Health Care Products & Services — 7.0% CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B Industrial Services — 2.7% Republic Services, Inc. 15 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2011 COMMON STOCKS — 94.8% (Continued) Shares Market Value Industrial Specialty Products — 19.4% Amphenol Corp. $ FEI Company(a) International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 3.6% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 5.2% Abbott Laboratories Charles River Laboratories International, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 11.0% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Lone Pine Resources, Inc.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation — 1.7% FedEx Corp. Utilities — 1.6% Entergy Corp. TOTAL COMMON STOCKS (Cost $319,921,992) $ 16 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2011 MONEY MARKETS — 5.0% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $21,266,781) $ TOTAL INVESTMENT SECURITIES — 99.8% (Cost $341,188,773) $ OTHER ASSETS AND LIABILITIES — 0.2% NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2011 Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for securities sold — Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Dividends payable Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net realized gain (loss) fromsecurity transactions — ) Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimitednumber of shares authorized, no par value) (Note 5) Net asset value, offering price and redemptionprice per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimitednumber of shares authorized, no par value) (Note 5) Net asset value, offering price andredemption price per share (Note 2) $ $ See accompanying notes to financial statements. 18 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Year Ended December 31, 2011 Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Transfer agent fees, Class R (Note 4) Transfer agent fees, Class I (Note 4) Shareholder servicing fees, Class R (Note 4) Administration and accounting services fees (Note 4) Professional fees Shareholder reporting costs Registration fees, Class I Compliance fees and expenses Insurance expense Registration fees, Class R Trustees' fees and expenses Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from security transactions Net realized gain from Redemptions in-kind — Net change in unrealized appreciation on investments ) ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ Net of foreign taxes withheld of $5,448. See accompanying notes to financial statements. 19 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions ) ) Net realized gains from Redemptions in-kind — — — Net change in unrealized appreciation/depreciation on investments ) ) Net increase (decrease) in netassets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From realized gains, Class R ) — ) — From realized gains, Class I ) — ) — Decrease in net assets from distributions to shareholders ) — ) — FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) CLASS I Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net increase (decrease) in net assets fromClass I share transactions ) ) Net increase (decrease) in net assetsfromcapital share transactions ) ) TOTAL INCREASE (DECREASE) INNET ASSETS ) NET ASSETS: Beginning of year End of year $ See accompanying notes to financial statements. 20 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Class R For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 For the Year Ended December 31, 2008 For the Year Ended December 31, 2007 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — ) From net realized gains ) — ) — ) Total distributions ) — ) — ) Net asset value at end of year $ Total Return )% % % )% % Net assets at end of year (000's) $ Ratio of total expenses to average net assets % Ratio of net investment income (loss)to average net assets )% )% )% )% % Portfolio turnover rate 2
